DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 13 January 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  As no copy was received for the reference designated as C304, the reference has not been considered and has been crossed off the information disclosure statement to reflect that it has not been considered. 
Please note: The office received two copies of the reference designated as C302. This is most likely why Applicant thought he had provided copies of all 335 non-patent literature documents cited on the information disclosure form.

The information disclosure statement filed 13 January 2022 erroneously listed 5 US patents. Therefore, the incorrect citation for one of the citations (A8) and the 2nd recitation of the other 4 US patents (A91, A92, A93, and A98) have all been crossed off the information disclosure statement. The references HAVE been considered, this is just to remove duplicate information from the form.

The information disclosure statement filed 13 January 2022 erroneously listed the present application as one of the U.S. Patent Applications which were to be reviewed for prior art purposes. As this listing IS the present application, the D3 listing has been crossed off the information disclosure statement. 

The Applicant’s remarks concerning consideration of the 37 pages of the Information Disclosure Statement filed on 13 January 2022 and 21 January 2022, citing a total of 239 US references, 33 foreign references and 359 non-patent literature references, are noted.
	With respect to the requirement for copies of submitted documents, the U.S. patent and published patent applications cited on the IDS noted above have been considered, as submission of copies of these documents is no longer required.  The non-patent literature and foreign documents now submitted and cited on the above IDS were also considered.  Note that not all the documents listed on the PTO-1449 form have been received and the missing documents have been lined out on the attached PTO-1449.  Should the Applicant provide documentary evidence (such as a petition decision) of a waiver of the 37 CFR 1.98(a) requirement for submission of copies of these documents, they will be considered to the extent that they can be readily accessed by the Examiner.  
	The Applicant’s attention is directed to MPEP 2004, which provides assistance to Applicants in complying with the duty of disclosure.  In particular, item 13 states:

It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577(5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F. 3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

	While compliance with these guidelines is not mandatory, and there is no requirement to explain the materiality of cited references, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with an applicant’s duty of disclosure, see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., supra. Therefore, it is in Applicant’s best interests to point out those references which are particularly relevant to the currently claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5 are rejected as being indefinite. Claim 2 is rejected as being indefinite as it is unclear when or where in the method of claim 1, from which claim 2 depends, the recited method steps are to be performed. Are they to be performed after the image is reconstructed? Before the photoacoustic data is acquired?
Claims 3-5 are rejected as they fail to correct the problems of claim 2 from which they depend.
Claim 3 is further rejected as being indefinite as the phrase “the reconstruction location”, found on line 2 of the claim, lacks a proper antecedent basis as neither claim 2, from which claim 3 directly depends, nor claim 1, from which claim 3 ultimately depends, recites a “reconstruction location” to provide a proper antecedent basis for the phrase.
Claims 6-10 are rejected as being indefinite. Claim 6 is rejected as being indefinite as the phrase “the photoacoustic data acquired” lacks a proper antecedent basis as the claim fails to provide step of acquiring the photoacoustic data to provide the proper antecedent basis for the phrase. 
Claim 6 is further rejected as being indefinite as the phrase “the applying location-based temporal filtering” lacks a proper antecedent basis as the claim fails to provide step of applying location-based temporal filtering to provide the proper antecedent basis for the phrase when the reconstruction location is found to be at or inside the alias free region. The claim only recites applying the “location-based temporal filtering” when the reconstruction location is outside the alias-free region. 
Claims 7-10 are rejected as they fail to correct the problems of claim 6 from which they depend.
Claims 8-9 are rejected as being indefinite. Claim 8 is rejected as being indefinite as it is unclear when or where in the method of claim 7, from which claim 8 depends, the recited method steps are to be performed. Are they to be performed after the one or more photoacoustic images are reconstructed? Before determining whether a reconstruction location is at or inside, or outside an alias-free region?
Claim 9 rejected as it fails to correct the problems of claim 8 from which it depends.
Claim 9 is further rejected as being indefinite as the phrase “after location-based temporal filtering” is indefinite as claim 6, from which claim 9 ultimately depends, only performs the “location-based temporal filtering” when the reconstruction location is outside an alias-free region. Therefore, the phrase lacks a proper antecedent basis when the reconstruction location is at or inside the alias-free region.
Claims 12-15 are rejected as being indefinite. Claim 12 is rejected as being indefinite as it is unclear when or where in the method of claim 11, from which claim 12 depends, the recited method steps are to be performed. Are they to be performed after the image is reconstructed? Before the photoacoustic data is acquired?
Claims 13-15 are rejected as they fail to correct the problems of claim 12 from which they depend.
Claim 13 is further rejected as being indefinite as the phrase “the reconstruction location”, found on line 2 of the claim, lacks a proper antecedent basis as neither claim 12, from which claim 13 directly depends, nor claim 11, from which claim 13 ultimately depends, recites a “reconstruction location” to provide a proper antecedent basis for the phrase.
Claims 16-20 are rejected as being indefinite. Claim 16 is rejected as being indefinite as the phrase “the photoacoustic data acquired”, found on line 7 of the claim, lacks a proper antecedent basis as the claim fails to provide step of acquiring the photoacoustic data to provide the proper antecedent basis for the phrase. 
Claim 16 is further rejected as being indefinite as the phrase “the applying location-based temporal filtering”, found on lines 7-8, lacks a proper antecedent basis as the claim fails to provide step of applying location-based temporal filtering to provide the proper antecedent basis for the phrase when the reconstruction location is found to be at or inside the alias free region. The claim only recites applying the “location-based temporal filtering” when the reconstruction location is outside the alias-free region. 
Claims 17-20 are rejected as they fail to correct the problems of claim 6 from which they depend.
Claims 18-20 are rejected as being indefinite. Claim 18 is rejected as being indefinite as it is unclear when or where in the method of claim 17, from which claim 18 depends, the recited method steps are to be performed. Are they to be performed after the one or more photoacoustic images are reconstructed? Before determining whether a reconstruction location is at or inside, or outside an alias-free region?
Claims 19-20 are rejected as it fails to correct the problems of claim 18 from which it depends.
Claims 19-20 are further rejected as being indefinite as the phrase “after location-based temporal filtering”, found on line 2 of claim 19, is indefinite as claim 16, from which claim 19 ultimately depends, only performs the “location-based temporal filtering” when the reconstruction location is outside an alias-free region. Therefore, the phrase lacks a proper antecedent basis when the reconstruction location is at or inside the alias-free region.
Claim 20 is rejected as it fails to correct the problems of claim 19 from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant cited “Accelerated high-resolution photoacoustic tomography via compressed sensing” by Arridge et al. (hereafter Arridge).
Arridge discloses a photoacoustic computed tomography method (abstract), comprising: acquiring photoacoustic data (section 3. Compressed photoacoustic sensing, pages 8911 - 8913) recorded by one or more data acquisition devices of a photoacoustic computed tomography system (section 3. Compressed photoacoustic sensing, pages 8911-8913); applying location-based temporal filtering to the photoacoustic data acquired (2nd paragraph on page 8912, section 3.1), wherein the location-based temporal filtering is based at least in part on geometry of the ultrasonic transducer array of the photoacoustic computed tomography system (2nd paragraph - 3rd paragraph on page 8912, section 3.1); and reconstructing one or more photoacoustic images from the filtered photoacoustic data (section 4. Image reconstruction from sub-sampled data, pages 8913-8917).
Arridge discloses a non-transitory computer readable media for generating one or more photoacoustic images of a specimen being imaged (inherent of the system disclosed), the non-transitory computer readable media, when read by one or more processors, is configured to perform operations comprising (inherent in system disclosed): acquiring photoacoustic data (section 3. Compressed photoacoustic sensing, pages 8911 - 8913) recorded by one or more data acquisition devices of a photoacoustic computed tomography system (section 3. Compressed photoacoustic sensing, pages 8911 - 8913); applying location-based temporal filtering to the photoacoustic data acquired (2nd paragraph on page 8912, section 3.1), wherein the location-based temporal filtering is based at least in part on geometry of the ultrasonic transducer array of the photoacoustic computed tomography system (2nd paragraph - 3rd paragraph on page 8912, section 3.1); and reconstructing one or more photoacoustic images from the filtered photoacoustic data (section 4. Image reconstruction from sub-sampled data, pages 8913-8917).

Allowable Subject Matter
Claims 2-5 and 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 6-10 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claims 2 and 12, the prior art of record fails to teach and/or suggest a photoacoustic computed tomography method comprising, in combination with the other recited steps, determining an upper cutoff frequency based at least in part on the geometry of the ultrasonic transducer array and applying one or more lowpass filters with the upper cutoff frequency determined.
With regards to claims 6 and 16, the prior art of record fails to teach and/or suggest a photoacoustic computed tomography method comprising, in combination with the other recited steps, determining whether a reconstruction location is at or inside, or outside an alias-free region; if it is determined that the reconstruction location is outside the alias-free region, applying location-based temporal filtering to the photoacoustic data acquired, wherein the applying the location-based temporal filtering includes applying one or more lowpass filters with an upper cutoff frequency based at least in part on the geometry of the ultrasonic transducer array.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GURACAR, Ismayil (WO 96/33656 A1) discloses an energy weighted parameter spatial/temporal filter.
Sumanaweera et al. (US 2006/0078196 A1) discloses a distributed apexes for 3-D ultrasound scan geometry. 
Nishiura M (JP 4060615 B2) discloses an image processing apparatus and ultrasonic diagnostic apparatus.
Cox et al. (WO 2016/081321 A2) discloses an ultrasound imaging system having automatic image presentation.
Gulati et al. (US 9,554,738 B1) discloses spectroscopic tomography systems and methods for noninvasive detection and measurement of analytes using collision computing.
Taji B (JP 6390516 B2) discloses an ultrasonic diagnostic apparatus and control method of ultrasonic diagnostic apparatus. 
PLEITEZ et al. (EP 3521808 A1) discloses a device and method for infrared microscopy and analysis generating a spatial and/or spatiotemporal distribution of the detection signals.
Wang et al. (US 2020/0056986 A1) discloses a multifocal photoacoustic microscopy through an ergodic relay.
Gao et al. (US 2020/0397523 A1) discloses an image-guided microrobotic methods, systems, and devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855